Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 14 February 2022. Claims 1-19 were amended. Claims 1-20 are currently pending and have been examined.
Claims 1- 19 have been amended in a manner which does not properly indicate markings to show the changes. The underlining of past amended language was not removed and the status indicators on claims 6-19 were not updated. Applicant is reminded that all claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version (See MPEP 714 and 37 CFR 1.121). As this issues identified above in the claims appear to be the only change which was not properly indicated with appropriate markings, the claims have been examined with the understanding that all other changes were appropriately marked. 
Claim 20 is not present in the listing of the claims. As no mention is made to cancelling the claim, claim 20 was examined under the assumption that there were no changes made to the claim but that it was omitted by mistake.  
Finally, Examiner notes the absence of a signature at the end of the Applicant Remarks. However, because the Request for Continued Examination and the Transmittal Letter accompanying the amendment have been signed by the Applicant, the response has been entered and considered properly signed.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19
Claims 1, 10, and 19 recite that the virtual reality session is conducted “while utilizing audio, video, and physical communications and tracking between the selected therapist and patient.” There is no support in the specification for this newly added element. Paragraph [0004] and [0021] of the originally filed specification discuss the use of audio communication between the patient and the therapist, but fails to clearly disclose the use of video and physical communication as well as tracking the communication between the parties. Appropriate correction is required. Claims 2-9, 11-18, and 20 inherit this deficiency.
Claims 7 and 16 recite that the virtual settings for the sessions can include a “forest setting or tundra setting.” There is no support in the specification for this newly added element. Paragraph [0018] of the originally filed specification discloses some example settings, including a beach setting, a café, or a park. However, there is no specific mention of a forest or tundra setting. Appropriate correction is required. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the algorithmic selected list of therapists” in line 13. There is insufficient antecedent basis for the recited element. For the purposes of examination, this element will be considered to state “the algorithmic selected directory of therapists.” Appropriate correction is required. Claims 2-9 inherit this deficiency.
Claims 4 and 7-9 recite the limitation "a processor".  The corresponding independent claims already recite “a processor” and therefore it is unclear if the processor is the same or different. For the purposes of examination, these with be interpreted as “the processor.” Appropriate correction is required.
Claims 7-9 and 16-18 recite “the invention.” There is insufficient antecedent basis for the recited element. Further, the element “the invention” has no structural elements to make it clear how the recited claim language is being performed by “the invention.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
deliver … a standardized questionnaire to a patient, 
receive … user supplied data … from a patient, 
… generate … a directory of therapists, 
deliver … the list of therapists to the patient, 
receive from the patient a selected therapist, 
coordinate and the session between the patient and the selected therapist, 
Therefore, the claim as a whole is directed to “matching patients with therapists for counseling sessions”, which is an abstract idea because it is a method of organizing human activity. “Matching patients with therapists for counseling sessions” is considered to be a method of organizing human activity because it involves managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the interaction between a therapist and their patient (or potential patient).
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a processor executing a virtual reality health platform module for hosting as synchronous telemedicine virtual reality environment via a first headset and a second headset;
a network interface circuit connected to the processor and a network; and 
a memory connected to the processor, the memory storing instructions executed by the processor;
wherein the first patient machine or a second patient machine is communicatively coupled to the first virtual reality headset;
a selected patient avatar for a session between the patient and the selected therapist; and 
wherein the selected therapist utilizes a therapist machine connected to the network and communicatively coupled to the second virtual reality headset, and host the session in the virtual reality environment presented via the first virtual reality headset and the second virtual reality headset and using a selected patient avatar and a therapist avatar without identifying the real life visual attributes of the patient or selected therapist, while utilizing audio communications between the patient and the selected therapist.
The additional elements that relate to selecting virtual reality parameters, avatars, and conduction the session in virtual reality do no more than generally link the use of a judicial exception to a particular technological environment or field of use, that of virtual reality (see MPEP 2106.05(h)). The other additional elements (e.g. the processor, network interface, memory, and patient and therapist machines connected to the network.) merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements that relate to selecting virtual reality parameters, avatars, and conduction the session in virtual reality do no more than generally link the use of a judicial exception to a particular technological environment or field of use, tat of virtual reality (see MPEP 2106.05(h)). The other additional elements (e.g. the processor, network interface, memory, and patient and therapist machines connected to the network.) merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These types of additional elements do not make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2-6 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 7-9 and 20
Claims 10-19 are parallel in nature to claims 1-9 and 20. Accordingly claims 10-19 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2019/0206518) in view of Johnson (U.S. 2016/0155352), and further in view of Van Luchene (U.S. 2008/0303811).
Regarding claim 1, Banerjee discloses a system for hosting a virtual reality environment, comprising: 
a processor executing a virtual reality health platform module for hosting as synchronous telemedicine virtual reality environment (See Banerjee [0033] and [0034] the system can include one or more processing units.);
a network interface circuit connected to the processor and a network (See Banerjee Fig. 2 and [0033] and [0047] the system includes a communication subsystem comprising a network interface controller that is in communication with the processing units.); and 
a memory connected to the processor (See Banerjee Fig. 2 and [0033] and [0039] the system includes a storage subsystem comprising system memory and is connected to processing units.), the memory storing instructions executed by the processor (See Banerjee [0040] the system memory stores program instructions that are loadable and executable on processors.), wherein the processor is configured to: 
deliver over the network a standardized questionnaire to a first patient machine connected to the network (See Banerjee [0068]-[0069] a user using a user applications on client device receives a questionnaire over the network. See also Fig. 3 showing separate user and therapist devices.), 
receive from the first or the second patient machine via the network user supplied data entered by a patient (See Banerjee [0064] a user using a user applications on user client device answer questions such as contact information, location information, symptoms, areas of desired help, days and hours of availability for treatment, biometric data (fingerprints, face scans, retinal scans, etc.) and/or any other desired information.), 
process the user supplied data to generate by algorithm a directory of therapists (See Banerjee [0066]-[0067] the system comprises an Al or machine learning algorithm to match the user information with the therapist information from one or more therapists in the plurality of therapists.), 
deliver via the network the algorithmic selected list of therapists to the first or the second patient machine (See Banerjee [0067] the user may receive through the user application one, two or more therapists displayed and listed on the user client device.), 
receive from the first or the second virtual reality headset a selected avatar therapist (See Banerjee [0068] the user can select one of the displayed therapists via the user application.)…; and 
coordinate and conduct the session between the patient and the selected therapist, wherein the selected therapist utilizes a first therapist machine connected to the network scheduled under timed standardized codes for treatment to specify a selected therapist through algorithmic selection for the session between the patient and the selected therapist (See Banerjee [0070] the therapist may accept the service request from the user via the therapist application, the therapist may then schedule a video session with the user through the therapist application and the user application to have an introductory discussion and agree on the course ahead. This is understood to be a typical timed and standardized therapy session, provided virtually.).
Banerjee does not disclose: 
the virtual reality is executed via a first headset and a second headset; 
wherein the first patient machine or a second patient machine is communicatively coupled to the first virtual reality headset;
the therapist machine is communicatively coupled to the second virtual reality headset;
the virtual reality environment is presented via the first virtual reality headset and the second virtual reality headset;
a selected patient avatar for a session between the patient and the selected therapist;
host and conduct the timed and standardized session in the virtual reality environment presented via the first virtual reality headset and the second virtual reality headset … and the selected patient avatar without identifying the real life visual attributes of the patient or selected therapist, while utilizing audio, video, and physical communications and tracking between the selected therapist and patient;
the patient machine is used to select the therapist avatar.
Johnson teaches:
the virtual reality is executed via a first headset and a second headset (See Johnson [0004] the disclosure includes commentary on the use of virtual reality headset to achieve full immersion.); 
wherein the first patient machine or a second patient machine is communicatively coupled to the first virtual reality headset (See Johnson [0004] the disclosure includes commentary on the use of virtual reality headset to achieve full immersion.);
the therapist machine is communicatively coupled to the second virtual reality headset (See Johnson [0004] the disclosure includes commentary on the use of virtual reality headset to achieve full immersion.);
the virtual reality environment is presented via the first virtual reality headset and the second virtual reality headset (See Johnson [0004] the disclosure includes commentary on the use of virtual reality headset to achieve full immersion.);
a selected patient avatar for a session between the patient and the selected therapist (See Johnson [0065] the patient has access to Avatar customization tools. [0077] patients and counselors adopt Avatars for use in the virtual world.);
host and conduct the timed and standardized session in the virtual reality environment presented via the first virtual reality headset and the second virtual reality headset … and the selected patient avatar without identifying the real life visual attributes of the patient or selected therapist (See Johnson Fig. 13 and [0099]-[0100] the session is hosted in the virtual counseling world assessment session environment with the therapist avatar and the patient avatar according to the session settings. Because the avatars are used, the session occurs without identifying the real-life visual attributes of the patient or selected therapist. [0004] the disclosure includes commentary on the use of virtual reality headset to achieve full immersion.), while utilizing audio, video, and physical communications and tracking between the selected therapist and patient (See Johnson [0038] and [0066].).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include virtual reality parameters and avatar selection as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow the counselor to enhance a desired mood or environment during the session (See Johnson [0036]) and for allowing the patient to more easily represent themselves with a sense of 
Van Luchene teaches:
the patient machine is used to select the therapist avatar (See Van Luchene [0060] the patient can select or customize the service providers avatar.).
The system of Van Luchene is applicable to the disclosure/teaching of Banerjee and Jonson as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the letting the patient select the therapist avatar for having the therapist select the therapist avatar. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein: 
all communications including biometric machine analysis with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards.
Johnson teaches:
all communications including biometric machine analysis with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards (See Johnson [0039] the meetings meet the National Institute of Mental Health mandates for professional standards as well HIPPA compliance.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include HIPPA compliance as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to maintain the security and the privacy of the patient data information while operating online in the virtual world (See Johnson [0046]).

Regarding claim 4, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee further discloses a system, comprising:
the processor by method capturing and recording session attributes (See Banerjee [0086] after each video session, the therapist may record the video, audio and/or written notes from the session on the therapist application. These meet the broadest reasonable interpretation of “session attributes”.).

Regarding claim 5, Banerjee in view of Johnson and Van Luchene discloses the system of claim 4 as discussed above. Banerjee does not disclose a system, wherein: 
the session attributes include biometric data collected from the patient machine during the session.

the session attributes include biometric data collected from the patient machine during the session (See Johnson [0003] a system that includes the use of monitoring and gathering biometric parameters (heart rate, blood pressure, etc.) while using virtual reality to diagnose a neuropsychological dysfunction.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to gather data about the individual's outward manifestations when interacting with a virtual reality environment (See Johnson [0033]).

Regarding claim 6, Banerjee in view of Johnson and Van Luchene discloses the system of claim 5 as discussed above. Banerjee does not disclose a system, wherein: 
the machine captured biometric data is captured in standardized timed sessions to optimize the treatment response and outcomes for the patient.
Johnson teaches:
the machine captured biometric data is captured in standardized timed sessions to optimize the treatment response and outcomes for the patient (See Johnson [0003] a system can monitor and gather biometric parameters (heart rate, blood pressure, etc.) .
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to gather data about the individual's outward manifestations when interacting with a virtual reality environment (See Johnson [0033]).

Regarding claim 8, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein: 
the invention is the processor, is configured to machine selected virtual reality environments based on a diagnosis of the patient.
Johnson teaches:
the invention is the processor, is configured to machine selected virtual reality environments based on a diagnosis of the patient (See Johnson [0005] a system includes a virtual reality environment that is designed for a specific patient diagnosis of a patient’s psychological and physiological disorders.).


Regarding claim 9, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein:
the invention is the processor, is configured to augment the virtual reality environment with therapeutic sounds.
Johnson teaches:
the invention is the processor, is configured to augment the virtual reality environment with therapeutic sounds (See Johnson [0004] a virtual reality therapy system can include music and sound or other forms of physiological stimulation.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing 

Regarding claim 10, Banerjee in view of Johnson and Van Luchene disclose the system of claim 1 as discussed above. The method of claim 10 is substantially similar to the steps performed by the system of claim 1. Therefore, claim 10 is rejected based on that same analysis.

Regarding claim 11, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee does not disclose a method, wherein: 
all telemedicine communications with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards.
Johnson teaches:
all telemedicine communications with the patient and selected therapist comply with Health Insurance Portability and Accountability Act (HIPAA) standards (See Johnson [0039] the meetings meet the National Institute of Mental Health mandates for professional standards as well HIPPA compliance.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include HIPPA compliance as taught 

Regarding claim 13, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee further disclose a method, comprising:
a processor recording session attributes (See Banerjee [0086] after each video session, the therapist may record the video, audio and/or written notes from the session on the therapist application. These meet the broadest reasonable interpretation of “session attributes”.).

Regarding claim 14, Banerjee in view of Johnson and Van Luchene discloses the method of claim 13 as discussed above. Banerjee does not disclose a method, wherein: 
the session attributes include biometric data collected from the patient machine during the session.
Johnson teaches:
the session attributes include biometric data collected from the patient machine during the session (See Johnson [0003] a system that includes the use of monitoring and gathering biometric parameters (heart rate, blood pressure, etc.) while using virtual reality to diagnose a neuropsychological dysfunction.).


Regarding claim 15, Banerjee in view of Johnson and Van Luchene discloses the method of claim 14 as discussed above. Banerjee does not disclose a method, wherein: 
the biometric data is standardized timed sessions to optimize the treatment response and outcomes for the patient.
Johnson teaches:
the biometric data is standardized timed sessions to optimize the treatment response and outcomes for the patient (See Johnson [0003] a system can monitor and gather biometric parameters (heart rate, blood pressure, etc.) while using virtual reality to diagnose a neuropsychological dysfunction. Since it is gathering this information during the session, the parameters are “tracked over time,” with the time frame being the session itself.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual 

Regarding claim 17, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee does not disclose a method, wherein: 
the invention is a processor, is configured to select a machine therapist selected virtual reality environment based on a disorder of the patient.
Johnson teaches:
the invention is a processor, is configured to select a machine therapist selected virtual reality environment based on a disorder of the patient (See Johnson [0005] a system includes a virtual reality environment that is designed for a specific patient diagnosis of a patient’s psychological and physiological disorders.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow 

Regarding claim 18, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee does not disclose a method, wherein:
the invention is a processor, is configured to augment the virtual reality environment with therapeutic sounds.
Johnson teaches:
the invention is a processor, is configured to augment the virtual reality environment with therapeutic sounds (See Johnson [0004] a virtual reality therapy system can include music and sound or other forms of physiological stimulation.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow the counselor to enhance a desired mood or environment during the session (See Johnson [0036]).

Regarding claim 19, Banerjee in view of Johnson and Van Luchene disclose the system of claim 1 as discussed above. Claim 19 recites a non-transitory computer readable medium 

Regarding claim 20, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein:
the patient or the selected therapist specifies the therapist avatar for the session between the patient and the selected therapist.
Johnson teaches:
the patient or the selected therapist specifies the therapist avatar for the session between the patient and the selected therapist (See Johnson [0065] the patient has access to Avatar customization tools. [0077] patients and counselors adopt Avatars for use in the virtual world.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow the counselor to enhance a desired mood or environment during the session (See Johnson [0036]).	
	

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2019/0206518) in view of Johnson (U.S. 2016/0155352) and Van Luchene (U.S. 2008/0303811) and further in view of Alman (U.S. 2007/0106127).
Regarding claim 3, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein: 
the standardized questionnaire is an Adverse Childhood Experience (ACE) questionnaire.
Alman teaches:
the standardized questionnaire is an Adverse Childhood Experience (ACE) questionnaire (See Alman [0053] a sociological assessment may also be performed using the Adverse Childhood Experience "ACE".).
The system of Alman is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing remote counseling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include ACE questionnaires as taught by Alman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to assess family related issues that may contribute to the patient's chronic medical conditions (See Alman [0053]).

Regarding claim 12, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee does not disclose a method, wherein: 
the standardized questionnaire is an Adverse Childhood Experience (ACE) questionnaire.
Alman teaches:
the standardized questionnaire is an Adverse Childhood Experience (ACE) questionnaire (See Alman [0053] a sociological assessment may also be performed using the Adverse Childhood Experience "ACE".).
The system of Alman is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing remote counseling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include ACE questionnaires as taught by Alman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to assess family related issues that may contribute to the patient's chronic medical conditions (See Alman [0053]).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2019/0206518) in view of Johnson (U.S. 2016/0155352) and Van Luchene (U.S. 2008/0303811), and further in view of Gabbi (U.S. 2020/0042160).
Regarding claim 7, Banerjee in view of Johnson and Van Luchene discloses the system of claim 1 as discussed above. Banerjee does not disclose a system, wherein: 
the invention as the processor is configured to enable the therapist machine to specify a setting of the virtual reality environment from a standardized plurality of settings,
wherein the plurality of settings includes at least one of a beach setting, forest setting or tundra setting.
Johnson teaches:
the invention as the processor is configured to enable the therapist machine to specify a setting of the virtual reality environment from a standardized plurality of settings (See Johnson [0033] The counselor (i.e. “therapist”) uses a counseling platform while operating a counselor computer (i.e. “therapist machine”) [0036] a selected counselor using a counselor computer connected to the network can adjust the settings to set the desired mood or environment the counselor wishes to enhance during the session. [0099] the therapist Avatar has various counseling tool sets available at his disposal including voice, text, Avatar tools, notes, and other session controls.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data 
Gabbi teaches:
wherein the plurality of settings includes at least one of a beach setting, forest setting or tundra setting (See Gabbi [0067].)).
As discussed above, Johnson teaches that the therapist has control over the setting in which the virtual reality session takes place. However, Johnson does not explicitly state that one of the settings for the virtual reality environment could be a beach setting, forest setting or tundra setting. Gabbi teaches an example of a virtual reality setting in a that can be at least a beach. One of ordinary skill in the art could have substituted one known element for another (the specific setting of a beach), and the results of the substitution would have been predictable. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 16, Banerjee in view of Johnson and Van Luchene discloses the method of claim 10 as discussed above. Banerjee does not disclose a method, wherein: 
the invention is the processor is configured to enable the therapist to specify a setting of the virtual reality environment from a standardized plurality of settings, 
wherein the plurality of settings includes at least one of a beach setting, a forest setting, or a tundra setting.

the invention is the processor is configured to enable the therapist to specify a setting of the virtual reality environment from a standardized plurality of settings (See Johnson [0033] The counselor (i.e. “therapist”) uses a counseling platform while operating a counselor computer (i.e. “therapist machine”) [0036] a selected counselor using a counselor computer connected to the network can adjust the settings to set the desired mood or environment the counselor wishes to enhance during the session. [0099] the therapist Avatar has various counseling tool sets available at his disposal including voice, text, Avatar tools, notes, and other session controls.).
The system of Johnson is applicable to the disclosure of Banerjee as they both share characteristics and capabilities, namely, they are directed to providing counseling over a virtual platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banerjee to include collecting biometric data during a session as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Banerjee in order to allow the counselor to enhance a desired mood or environment during the session (See Johnson [0036]).
Gabbi teaches:
wherein the plurality of settings includes at least one of a beach setting, a forest setting, or a tundra setting (See Gabbi [0067].).
As discussed above, Johnson teaches that the therapist has control over the setting in which the virtual reality session takes place. However, Johnson does not explicitly state that one of the .

Response to Arguments
Applicant's arguments filed 14 February 2022, with respect to the 35 U.S.C. 101 rejection of the claims, appear to be a word for word copy of the arguments for 35 U.S.C. 101 rejection found in the applicant remarks filed 07 June 2021. They were previously fully considered and still they are not persuasive. First, applicant argues that the additional elements in the claims recite a “particular combination of elements in the specifically-claimed architecture work in tandem to interact in a specific manner” which integrates the claims into a practical application (see Applicant Remarks page 10). This is not persuasive. The additional elements recited in the claims do no more than generally link the use of a judicial exception to a particular technological environment or field of use, that of virtual reality (see MPEP 2106.05(h)) and merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the claims into a practical application (see MPEP 2106.05(h) and MPEP 2106.05(f)). Applicant argues that this is an inappropriate analysis because under “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” However, Examiner notes that the analysis did not mention whether the additional elements were well-understood, routine, and conventional. Rather, the particular sections of the MEPE cited (MPEP 2106.05(h) and MPEP 2106.05(f)) are applicable to the analysis under Step 2A Prong 2 as to whether the additional elements integrate the abstract idea into a practical application.
Applicant also argues that, under the Step 2B analysis, the claims include significantly more than the judicial exception. Specifically, that “the limitations, when considered as a whole, solve a problem with the claimed solution that is necessarily rooted in computer 

Applicant’s arguments filed 14 February 2022, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited references and in view of the newly recited Van Luchene and Gabbi references.
Examiner notes that Applicant arguments (see Applicant Remarks page 14-16) include word for word repeats of the arguments pertaining to the 35 U.S.C. 103 rejection from Applicant’s Remarks filed on 07 June 2021. These arguments do not take into consideration all the previously cited reference (nor do they consider the newly cited references).

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Liu reference (U.S. 2019/0252080) discloses a system that uses virtual and augmented reality for group therapy. The Lamson reference (U.S. Patent No. 6,425,764) discloses a system that use virtual reality headsets for therapy sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626